By the Court.

Warner, J.
delivering the opinion.
[1 ] The first ground of error taken in the record is,' that the Court stated, in the presence'and hearing of the Jury, duringthe progress of the trial, that the testimony of Wright, elicited by the cross-examination, “ did not amount to anything, any how.” This expression of opinion, by the Court, as to the effect of the testimony, is entirely irregular and improper, especially in view of the provisions of the Act of 1850. The testimony is either competent, or it is not. If incompetent, it is the duty of the Court to repel it; if competent, the parties are entitled to have the full benefit of it beibre the Jury, without disparagement from the Court. The testimony, however, was entirely irrelevant to the issue, and the supposed disparagement of it by the Court, did not injure the defendant, and on that account, he is not entitled to a reversal of the judgment.
['2 ] The issue was, whether the defendant had a pistol about his person, in violation of the deadly weapon Act.
The prosecutor swore positively that he had, and that he saw it, during the quarrel between himself and the defendant. Harrington, a witness examined for the defendant, states he was present at the quarrel — saw no pistol — looked attentively, *216and closely, to see if he could see anything of the sort, and must have seen it, if defendant had it about his person at that time. Upon this state of facts, the Court was requested to charge the Jury, that if the prosecutor had sworn falsely, in any one particular, connected with the transaction, they must discredit him wholly, and that Harrington was not to be considered a mere negative witness, &c.,. but was to be regarded as a positive witness, and to be credited according to his means of observation, &c. The Court refused to instruct the Jury, as requested, and in our judgment, very properly so refused. There is no evidence in the record, that would authorize the Court to assume the prosecutor had sworn falsely, in any one particular; and if he had so charged the Jury, it would have been error, according to the repeated adjudications of this Court. Neither ought the Court to have assumed that Harrington was a positive and not a negative witness, contrary to- the general rale of evidence. The prosecutor saw a pistol on the person of.the defendant at the time of the quarrel, and the witness did not. The-testimony of both witnesses is reconcileable, and both may have sworn truly. It was not the duty of the Court to impute perjury to either, or to insinuate any such thing, in its charge to the Jury.
Here'there was- room for Harrington to have been mistaken, and he w*as more likely to have been mistaken than the prosecutor. During the altercation between the prosecutor and the defendant, his attention would more likely be directed towards a wrnapon in his adversary’s possession, than the witness, who was standing by, taking no- part in the quarrel. His personal safety would naturally direct his attention to look out for a weapon, while the witness wmuld not have had any such motive. In such cases, the weight of evidence preponderates in favor of the positive testimony. 1 Starkie’s Ev. 518. This-principle was fully recognized by this Court, in. Matthews vs. Poythress, 4 Geo. Rep. 287. The charge of the Court to the Jury was in conformity with this principle, in which we find no. error.
It is, however, insisted, that the Court erred in charging the Jury, “that it was impossible to keep lawyers to the track, in *217the examination of witnesses, and in argument.” It is doubtless the duty of the Court, to confine the counsel to the law and the testimony; to the discharge of their appropriate duties, during the progress of the cause; and for that purpose, the law has clothed it with ample authority, but we do not so readily perceive why their conduct should be made the subject matter of complaint to the Jury. The Court ought to regulate the conduct of the counsel, if necessary, independent of the Jury. However, as we consider this ground of complaint more as a matter of taste, .on the part of the Court, than an error of law, we shall not reverse the judgment on that ground. Let the judgment of the Court below be affirmed.